Rloodworth, J.
1. “While a married woman may not contract a debt of suretyship that will hind her, she may, as an original undertaker, become liable for goods furnished to another from which she derives no personal benefit.” Freeman v. Coleman, 86 Ga. 590 (12 S. E. 1064); Finch v. Barclay, 87 Ga. 393 (13 S. E. 566).
2. “A judgment overruling a motion for a new trial is not an error of law which can he corrected in this court, where no material error of law *817was committed during the trial, and where there is any evidencS upon which the verdict could have been based. A verdict can not be set aside by this court merely because it is against the weight of evidence. Applying the foregoing to the facts as they appear in the present record, the judgment overruling the motion for new trial must be affirmed.” Randall v. Bell, 12 Ga. App. 614 (77 S. E. 1132).
Decided April 25, 1917.
Foreclosure of mortgage; from Laureus superior court—Judge Kent. June 1, 1916.
Gamp & Twiily, for plaintiff in error. J. S. Adams, contra.

Judgment affirmed.

Broyles, P. /., and Jenhins, J., concur.